DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 3/23/2022, with respect to all objections and rejections have been fully considered and are persuasive.  Therefore, the objections and rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art.
	Support for the amendments is found in paragraphs 21 and 32 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6-8, 10, 11, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lengert et al. US 20100269503 in view of Bronicki US 20070240420.

Re claim 1, Lengert (Figs. 1-2; [44-47]) teaches a method for converting heat energy to mechanical energy, in which method a liquid working medium whose compressibility is smaller than thermal expansion (considered taught because condensate at 10 is relatively less compressible than thermal expansion that would occur after expansion valve 4) is circulated in a closed circuit system comprising a pressure side (from 10 to 5 in Fig. 1) and a lower pressure side (from 5 to 10) and two actuators (10 and 5) between the pressure sides, and in which method the liquid working medium is alternately heated (at 2) and cooled (at 8 and 9) to produce effective work (at 6), wherein in a work cycle a cooled liquid working medium is led from a first actuator (10) to a first conduit in the pressure side where the liquid working medium is heated (at 2) and led further to a second actuator (5) from where the heated liquid working medium is led to a second conduit in the lower pressure side where the liquid working medium is cooled (at 8 and 9) and led further back to the first actuator (10) to begin the next work cycle.
Lengert fails to teach the liquid working medium in the second conduit is used to heat the working medium in the first conduit.
Bronicki (Fig. 5) teaches the working medium in the second conduit (34) is used to heat the working medium in the first conduit (as shown at lines 46 connecting to the “RECUPERATOR” of Fig. 5—see [49 and 51]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert with “the liquid working medium in the second conduit is used to heat the working medium in the first conduit,” as taught by Bronicki, for the advantage of conserving thermal energy by using a recuperator (see [48-49]).

Re claim 5, Lengert and Bronicki teach claim 1, and Lengert further teaches wherein the heat energy (at 20, Fig. 1) to heat the liquid working medium in the first conduit is taken from an external heat source [39].

Re claim 6, Lengert and Bronicki teach claim 1, and Lengert further teaches wherein the energy to cool (at 8, Fig. 1) the liquid working medium in the second conduit is taken from an external cold source [48].

Re claim 7, Lengert and Bronicki teach claim 1.  Lengert fails to teach wherein the closed circuit system in which the liquid working medium is circulated is a vacuumized closed circuit system.
Bronicki teaches the closed circuit system in which the liquid working medium is circulated is a vacuumized closed circuit system (vacuumized by pump 78 in Fig. 5—see [51]).  In other words, arranging a pump to remove non-condensable gases from a condenser is known in Rankine cycles.  The pump 78 is not labeled “vacuum pump,” nor does Bronicki otherwise describe the pump as providing a vacuum, but the pump 78 itself is functionally a vacuum pump because it is drawing a negative pressure to remove those non-condensable gases, reasonably teaching a circuit that is “vacuumized.”  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert with “wherein the closed circuit system in which the liquid working medium is circulated is a vacuumized closed circuit system,” as taught by Bronicki, for the advantage of removing non-condensable gases (see [51]).

Re claim 8, Lengert and Bronicki teach claim 1.  Lengert teaches a part of the work output (Wout) of the second actuator is directed to an external actuator (generator 6, Fig. 1).  Lengert fails to teach wherein a first part of work output (Wout) of the second actuator is directed to the first actuator to circulate the liquid working medium, and a second part of the work output (Wout) of the second actuator is directed to an external actuator.
Bronicki teaches claim 1 and further teaches wherein a first part of work output (Wout) of the second actuator (27) is directed to the first actuator (37) to circulate the working medium (as in Fig. 5 and [51]), and a second part of the work output (Wout) of the second actuator (27) is directed to an external actuator (15) (as in Fig. 5 and [51]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert further with “a first part of work output (Wout) of the second actuator is directed to the first actuator to circulate the liquid working medium, and a second part of the work output (Wout) of the second actuator is directed to an external actuator,” as taught by Bronicki, for the advantage of driving the first actuator (pump 10) with the output of the second actuator (turbine 5) while also driving a generator.

Re claim 10, Lengert and Bronicki teach claim 8.  Lengert fails to teach wherein the work output (Wout) of the second actuator is shared to at least two different actuators through a torque divider, such as a differential gear.
Bronicki teaches wherein the work output (Wout) of the second actuator (27, Fig. 5) is shared to at least two different actuators (15 and 37) through a torque divider (72), such as a differential gear (72 teaches this—see [51]—but this element is considered exemplary in nature and not necessarily required by the claim due to “such as”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert further with “wherein the work output (Wout) of the second actuator is shared to at least two different actuators through a torque divider, such as a differential gear,” as taught by Bronicki, for the advantage of driving the first actuator (pump 10) with the output of the second actuator (turbine 5), while also driving a generator (the external actuator of claim 8) with the second actuator.

Re claim 11, Lengert (Figs. 1-2; [44-47]) teaches an apparatus for converting heat energy to mechanical energy, which apparatus comprises a closed circuit system having a pressure side (from 10 to 5 in Fig. 1) with a first conduit, a lower pressure side (from 5 to 10) with a second conduit, two actuators (5 and 10) between the pressure sides, a liquid working medium whose compressibility is smaller than thermal expansion (considered taught because condensate at 10 is relatively less compressible than thermal expansion that would occur after expansion valve 4) circulated in the closed circuit system, and a heating source (at 2) to heat the liquid working medium in the pressure side and a cooling arrangement (at 8 and 9) to cool the liquid working medium in the lower pressure side, wherein the first conduit in the pressure side (from 10 to 5) is arranged to lead a cooled liquid working medium from a first actuator (5) to the heating source (2) for heating the liquid working medium, and after heating further to a second actuator (5) from where the second conduit in the lower pressure side is arranged to lead the heated working medium to the cooling arrangement (at 8 and 9) for cooling the liquid working medium, and after cooling back to the first actuator (10)
Lengert fails to teach the apparatus comprises an additional heating phase when an additional heat exchanger is arranged to supply additional heat energy to the liquid working medium in the first conduit. 
Bronicki (Fig. 5) the apparatus comprises an additional heating phase when an additional heat exchanger (“RECUPERATOR” of Fig. 5) is arranged to supply additional heat energy to the liquid working medium in the first conduit (as shown at lines 46 connecting to the “RECUPERATOR” of Fig. 5—see [49 and 51]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert with “the apparatus comprises an additional heating phase when an additional heat exchanger is arranged to supply additional heat energy to the liquid working medium in the first conduit,” as taught by Bronicki, for the advantage of conserving thermal energy by using a recuperator (see [48-49]).

Re claim 14, Lengert and Bronicki teach claim 11.  Lengert fails to teach wherein the closed circuit system is vacuumized.
Bronicki teaches the closed circuit system in which the liquid working medium is circulated is vacuumized (vacuumized by pump 78 in Fig. 5—see [51]).  In other words, arranging a pump to remove non-condensable gases from a condenser is known in Rankine cycles.  The pump 78 is not labeled “vacuum pump,” nor does Bronicki otherwise describe the pump as providing a vacuum, but the pump 78 itself is functionally a vacuum pump because it is drawing a negative pressure to remove those non-condensable gases, reasonably teaching a circuit that is “vacuumized.”  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert with “wherein the closed circuit system is vacuumized,” as taught by Bronicki, for the advantage of removing non-condensable gases (see [51]).

Re claim 17, Lengert and Bronicki teach claim 11.  Lengert further teaches a part of the output power of the second actuator (5, Fig. 1) to an external actuator (generator 6).  Lengert fails to teach wherein the apparatus comprises a torque divider that is arranged to share a first part of the output power of the second actuator to the first actuator to circulate the liquid working medium, and a second part of the output power of the second actuator to an external actuator.
Bronicki teaches claim 11 and further teaches wherein the apparatus comprises a torque divider (72) that is arranged to share a first part of the output power of the second actuator (27) to the first actuator (37) to circulate the working medium, and a second part of the output power of the second actuator (27) to an external actuator (15) (see Fig. 5 and [51]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert further with “wherein the apparatus comprises a torque divider that is arranged to share a first part of the output power of the second actuator to the first actuator to circulate the liquid working medium, and a second part of the output power of the second actuator to an external actuator,” as taught by Bronicki, for the advantage of driving the first actuator (pump 10) with the output of the second actuator (turbine 5) while also driving a generator.

Re claim 18, Lengert and Bronicki teach claim 17.  Lengert fails to teach wherein the torque divider is a differential gear that is arranged to automatically distribute the output power of the second actuator to the first actuator and to the external actuator in a ration of division that depends on the need of power of each actuator.
Bronicki further teaches wherein the torque divider is a differential gear (72) that is arranged to automatically distribute the output power of the second actuator (27) to the first actuator (37) and to the external actuator (15) in a ration of division that depends on the need of power of each actuator (this would be inherently true due to the configuration of 72).  A “differential gear” may mean various things, and the gearbox 72 is distributing power based on a differential (rotation of two shafts at different speeds implies that a “differential” is being used).  The specific gear ratio from the turbine 27 to the generator 15 and pump 37 is not disclosed by Bronicki.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert further with a differential gear allowing shaft rotation from the gearbox to the generator and shaft rotation from the gearbox to the pump to be at different speeds so that the respective speed of each is optimized for the respective operation of the generator and the pump, and furthermore, so that design of the system may be flexible.

Re claim 19, Lengert and Bronicki teach claim 11.  Lengert fails to teach wherein the additional heat exchanger is arranged to get its heat energy from the working medium in the second conduit after the second actuator and before the cooling arrangement.
Bronicki teaches wherein the additional heat exchanger (“RECUPERATOR” of Fig. 5) is arranged to get its heat energy from the working medium in the second conduit (34) after the second actuator (27) and before the cooling arrangement (41/68) (as in Fig. 5).  The motivation here is the same as that in the rejection of claim 11, which is for the advantage of conserving thermal energy by using a recuperator (see Bronicki [48-49]).

Claims 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lengert et al. in view of Bronicki US 20070240420, and further in view of Sadhukhan US 4315402.

Re claim 2, Lengert and Bronicki teach claim 1.  Lengert further teaches 
wherein the liquid working medium comprises a degasified liquid (at 9 in Fig. 1) and which is heated (at 2) in the pressure side of the closed circuit system to produce pressure into the closed circuit system, which pressure is arranged to do effective work (at 5), and is cooled (at 8 and 9) in a lower pressure side of the closed circuit system to reduce the pressure created in the pressure side (inherently).
	Lengert and Bronicki fail to teach “that contains gas less than 5%.”
	Sadhukan teaches a similar system that contains gas less than 5% (Fig. 1; col. 9, lines 1-11).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert and Bronicki with “that contains gas less than 5%,” as taught by Sadhukhan, as such is merely a known variant of similar system and is operable for the same reason in the system of Lengert—thus, such is not considered to be particularly novel or surprising.  The claimed range overlaps that disclosed by the prior art (liquid with no steam).

Re claims 12 and 13, Lengert and Bronicki teach claim 11.  Neither teaches 
wherein the liquid working medium liquid comprises a degasified liquid that contains gas less than 5% (claim 12), wherein the liquid working medium contains gas less than 2% (claim 13).  However, as noted above in the rejection of claim 2, this is remedied by Sadhukhan, discussion of which is not repeated for brevity.



	 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lengert et al. 20100269503 in view of Bronicki US 20070240420, and further in view of Liu et al. US 20190309656.

Re claim 9, Lengert and Bronicki teach claim 8.  Bronicki further teaches wherein the work output (Wout) of the second actuator (27) is started based on the load of the external actuator (15) (see [56]), but neither Lengert nor Bronicki teaches wherein the work output (Wout) of the second actuator is automatically adjusted depending of the load of the external actuator.
Liu teaches wherein the work output (Wout) of the second actuator (a turbine 24 in Fig. 1) is automatically adjusted depending of the load of the external actuator (a generator 26) (see [24]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lengert and Bronicki with “wherein the work output (Wout) of the second actuator is automatically adjusted depending of the load of the external actuator,” as taught by Liu, for the advantage of controlling turbine speed in response to the load demanded by the generator (see Liu [24]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7093503 (Fig. 7 and description therefor) teaches a similar system, relevant to at least claims 1 and 11.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746